
	
		II
		110th CONGRESS
		1st Session
		S. 2103
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Bingaman (for
			 himself, Mr. Obama,
			 Mr. Salazar, Ms. Collins, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the in the home restriction for Medicare coverage of mobility devices
		  for individuals with expected long-term needs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Independent Living Act of
			 2007.
		2.Elimination of
			 in the home restriction for Medicare coverage of mobility devices for
			 individuals with expected long-term needs
			(a)In
			 generalSection 1861(n) of
			 the Social Security Act (42 U.S.C. 1395x(n) is amended by inserting or,
			 in the case of a mobility device required by an individual with expected
			 long-term need, used in customary settings for the purpose of normal domestic,
			 vocational, or community activities after
			 1819(a)(1)).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 furnished on or after the date of enactment of this Act.
			
